DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/20/21 has been entered and fully considered.
Claims 4, 6-21, 28 are pending, of which claim 28 is new. 

Information Disclosure Statement
The information disclosure statement filed 12/20/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically the reference DIN 32676 is not in English and does not include a concise explanation of the relevance. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image capturing device in claim 4; microscopic device in claim 11; illumination device in claims 13-14; electronic device in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-10, 12, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIECHERS (US 2014/0054186) as supplied by applicant on the IDS dated 6/17/21 in view of SELKER (US 2008/0032389).
With respect to claim 4, 28, “image capturing device” has been interpreted under 35 USC 112f as stated above, to be: an optical device, in particular in a microscopic device such as a microscope, or electro-optical devices, such as in individual photo sensors or in photo sensors arranged in an array, such as CCD or CMOS sensors comprising either a linear array or a 2-dimensional array of photo sensors [Spec 0014]. RIECHERS discloses a disposable sensor for a disposable bioreactor container (0002) comprising an optical window which has sufficient transparency (transparent element) in the required range for the intended measurement formed in one wall of a sensor module housing (holder, main body) that is dust and liquid tight (hermetically sealed), the housing containing an optoelectronic sensor in the form of a spectrometer (image capturing device is electro-optical device) (0033-36, Fig 3-4). RIECHERS does not explicitly disclose the sensor module housing (main body) has a portion that is sized and configured to pass into an interior of the bioreactor through a feedthrough. However, SELKER discloses a disposable bioreactor with a port that is affixed to the lining (feedthrough of a bioreactor), a disposable insert shell (holder main body) which is optically transparent (window including element transparent to electromagnetic radiation) and contains a reader that can be optical, electrical, acoustic, or magnetic, such as a lens for collecting emitted light connected to a photo-diode or photo detector (image capturing device), the transparent insert shell (main body and window) is inserted through the port into the bioreactor and prevents the reader from coming into contact with the contents of the bioreactor (hermetically sealed) (0016, 0028, 0030, 0033, Fig 1, 4, 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor arrangement to be sized and configured to 
With respect to claim 6, RIECHERS discloses the window is formed in the dust and liquid tight housing (main body) (0033) and using a compression seal clamp for attaching a viewing disk (0028) but does not explicitly disclose how the window is secured to the housing. However, it would have been obvious to one of ordinary skill in the art to use a known technique (of compression glass seal) to improve attachment of similar devices, such as the window to the housing, in the same way.
With respect to claim 7, RIECHERS discloses the housing (holder) has a receiving area, the window sealing the receiving area on the side associated with the interior of the bioreactor (Figs 3-4, 0033-34), but does not explicitly disclose the housing has a cylindrically symmetrical shape. However, it would be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed holder was significant. MPEP 2144.04. 
With respect to claim 8, RIECHERS discloses the window (transparent element) has sufficient transparency in the respectively required spectral range for the intended measurement, particularly in the near-infrared range (near-​infrared region of the electromagnetic spectrum is from 780 nm to 2500 nm) (0033). 
With respect to claim 9, RIECHERS discloses the window consists of quartz glass (0033). 
With respect to claim 10, RIECHERS discloses the window has a sheet-like shape having plate-parallel main surfaces (Fig 3-4). 
With respect to claim 12, RIECHERS discloses the housing has a coupling structure that extends radially (lateral shoulder) positioned a first axial distance from the window with a second axial distance between the window and the inner surface of a bioreactor (0033, Fig 3, 4). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIECHERS (US 2014/0054186) in view of SELKER (US 2008/0032389) as applied above, and further in view of BEHNSEN (US 2003/0147132) both as supplied by applicant on the IDS dated 6/17/21. 
With respect to claim 11, “microscopic device” has been interpreted under 35 USC 112f as stated above, to be: a microscope [Spec 0014]. RIECHERS does not disclose the window forms part of a microscopic device. However, BEHNSEN discloses an in-situ microscope device reactor comprising a probe which is attached to a vessel comprising a slide glass body (transparent element) of a microscope (forms part of a microscopic device) (0036-43, Fig 3). It would have been obvious to one of ordinary skill in the art to modify the device of RIECHERS to include the window being part of a microscopic device as taught by BEHNSEN because it allows for monitoring and control of cultivation processes in order to achieve a desired development of the system (0004). 

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIECHERS (US 2014/0054186) as supplied by applicant on the IDS dated 6/17/21 in view of SELKER (US 2008/0032389) as applied above and further in view of RIECHERS (US 2013/0039810) as supplied by applicant on the IDS dated 4/9/19, herein referred to as RIECHERS ‘810. 
With respect to claim 13, 19, “illumination device” has been interpreted under 35 USC 112f as stated above, to be: an LED or an array of LEDs [Spec 0062]. RIECHERS discloses a light source (0034) but does not explicitly disclose the light source is an LED or array of LEDs. 
With respect to claims 14-16, “illumination device” has been interpreted under 35 USC 112f as stated above, to be: an LED or an array of LEDs [Spec 0062]. RIECHERS discloses a light source (0034) but does not explicitly disclose the light source is an LED or array of LEDs. However, RIECHERS ‘810 discloses an optical sensor for a vessel a detector housing (holder) has an illumination unit comprising multiple LEDs (illumination device) disposed at a side of the housing (0027-0030, Fig 1). It would have been an obvious substitution to one of ordinary skill in 
With respect to claims 17-18, RIECHERS discloses an electrical connection on the module housing (holder) (Fig 3) as does RIECHERS ‘810 (Fig 1), but neither explicitly discloses a first electrical or inductive coupler on the holder and a second on the illumination device housing. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place a second electrical/inductive connector on a separate illumination device housing, since it has been held that constructing a formerly integral structure in various 
With respect to claims 20, “electronic device” has been interpreted under 35 USC 112f as stated above, to be: a process control device [Spec 0190]. RIECHERS ‘810 discloses a control unit that controls the LEDs such that they cycle on and off (stroboscopically) (0030, 0037). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIECHERS (US 2014/0054186) as supplied by applicant on the IDS dated 6/17/21 in view of SELKER (US 2008/0032389) as applied above and further in view of RIECHERS (US 2013/0039810) as supplied by applicant on the IDS dated 4/9/19, herein referred to as RIECHERS ‘810 as applied to claims 13-20 above, in view of KOERPERICK (US 2015/0330903). 
With respect to claim 21, RIECHERS discloses the light source is accommodated in a reusable couplable module and the importance of sterilizing the portions of the device in contact with the liquid (0005) but does not explicitly disclose the illumination device is autoclavable. However, KOERPERICK discloses a near infrared optical interface for a vessel comprising an optical probe containing optical waveguides (illumination device) (0028-30) in which materials used for construction of the invention are amenable to sterilization by autoclave (autoclavable) (0029). It would have been obvious to one of ordinary skill in the art to modify the illumination device of RIECHERS to include it being autoclavable as taught by KOERPERICK because sterilization of components and sensors reduces contamination risks by minimizing handling and exposure of the components to non-sterile environments (0029). 

Claim(s) 4, 8-10, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over RIECHERS (US 2013/0039810) as supplied by applicant on the IDS dated 4/9/19, herein referred to as RIECHERS ‘810.
With respect to claim 4, 8-10, 28, RIECHERS ‘810 discloses and optical sensor for a vessel comprising a sheet shaped window made of quartz or glass that is at least transparent to visible and ultraviolet light (transparent element transmittance in spectral range of wavelengths between 250-2000nm) sealed (hermetically sealed) to a detector housing (holder for image capturing device) (0027-0033, Fig 1). RIECHERS ’810 does not explicitly disclose the sensor module housing (main body) has a portion that is sized and configured to pass into an interior of the bioreactor through a feedthrough. However, SELKER discloses a disposable bioreactor with a port that is affixed to the lining (feedthrough of a bioreactor), a disposable insert shell (holder main body) which is optically transparent (window including element transparent to electromagnetic radiation) and contains a reader that can be optical, electrical, acoustic, or magnetic, such as a lens for collecting emitted light connected to a photo-diode or photo detector (image capturing device), the transparent insert shell (main body and window) is inserted through the port into the bioreactor and prevents the reader from coming into contact with the contents of the bioreactor (hermetically sealed) (0016, 0028, 0030, 0033, Fig 1, 4, 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor arrangement to be sized and configured to pass into an interior of the bioreactor as taught in SELKER because it overcomes the disclosed limitations of mounting the optical probes simply to the outside of the bioreactor and instead allows for bringing high fidelity optical probes or intrusive optical connections into and out of the bag. Additionally the interface and insert shell arraignment allows for multiple measurements to be simultaneously accomplished (SELKER 0014-16).
Response to Arguments
Applicant's arguments filed 12/20/21 regarding 35 USC 112f have been fully considered but they are not persuasive. The claim limitation(s) image capturing device in claim 4; microscopic device in claim 11; illumination device in claims 13-14; and electronic device in claim 20 use a generic placeholder (device) that is coupled with functional language (microscopic, illumination and electronic) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Applicant’s statement of where various examples of the aforementioned devices in the specification is noted. However the claims were not rejected under 35 USC 112 a or b, but merely interpreted under 35 USC 112f. If applicant does not wish to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments with respect to claim(s) 4 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the newly amended features are disclosed by the new reference SELKER, see above rejections. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the attached PTO 890 are related to applicant’s invention as they disclose methods of inserting or attaching sensors to bioreactors. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799